Opinion by
Quinan, J.
§ 912. County court; jurisdiction; injunction. The county court has original jurisdiction only where the amount in controversy is $200 and does not exceed $1,000. It has no power to issue the writ of injunction except for the enforcement of its jurisdiction. It has appellate jurisdiction in appeals from the courts of justices of the peace, and in aid of such appellate jurisdiction might issue an injunction. [Grant v. Quinsell (Ct. App.), ante, p. 401.]
§ 913, Void judgment; hoto annulled. A void judgment may be annulled by a direct proceeding for that purpose in the court where it was rendered, and process issued upon it could by that court be set aside or quashed.
§ 914. Voidable judgment; how annulled. Avoidable judgment of a justice’s court can only be inquired into on appeal or by certiorari in accordance with the statute.'
§915. Justification by officer acting under process. An officer cannot justify under process issued upon a void judgment, but if the judgment is merely voidable he may justify under it.
Eeversed and remanded.